15. European Central Bank Annual Report (2005) (vote)
- Before the vote on Amendment 7:
(DE) Mr President, may I make just a very brief interjection, since this report is not exactly an unimportant one, and ask just how legitimate a vote is when fewer than half the Members are present for it? I have no desire to waste the House's time, since the previous President wasted quite enough of it already.
Yes, Mr Alvaro, I note your concern, but we have checked that there is a quorum in accordance with the Rules of Procedure and the votes are valid.
- Before the vote on Amendment 11:
rapporteur. - (FR) Mr President, with regard to Amendment 12 on the subject of the post market and tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, we wish to table an oral amendment.
I will say it in English. Rather than 'its own settlement infrastructure', we should say, 'a settlement infrastructure'.
(Parliament accepted the oral amendment)
That concludes the vote.
Mr President, I should just like to thank you very much for the fast and efficient way in which you have organised business since you took the Chair.
Those are the kinds of speeches we like to hear when we are in the Chair!
(Laughter)
Mr President, this is just to say that I was mistaken on my last vote. I thought we were voting on the amendment instead of the final vote on the Berès report. I voted against when I should have voted in favour. This is just for the record. Thank you for your efficiency.